MEMORANDUM **
Alfredo Bonifacio De Perio, Marc Philip Luna De Perio, Allan Rey Luna De Perio *76and Myrna De Perio, natives and citizens of the Philippines, petition for review of the Board of Immigration Appeals’ (“BIA”) decision affirming an immigration judge’s denial of their motion to continue removal proceedings. This petition for review is governed by 8 U.S.C. § 1252. We dismiss the petition.
We lack jurisdiction to consider the De Perios’ contentions regarding the District Director’s refusal to reinstate their visa petition. The De Perios did not petition for review of the visa petition decision, and in any event, visa petition decisions are collateral matters “not within the scope of a deportation proceeding, and therefore are not reviewable by the court of appeals.” Elbez v. INS, 767 F.2d 1313, 1314 (9th Cir.1985).
Likewise, we lack jurisdiction to review the De Perios’s contention that the BIA erred in failing to address their arguments related to the visa petition. The BIA’s order on review states that it addressed the visa petition arguments in a separate decision which is not before us.
Pursuant to Desta v. Ashcroft, 365 F.3d 741, 750 (9th Cir.2004), petitioners’ motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, as of the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the *76courts of this circuit except as provided by Ninth Circuit Rule 36-3.